UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                No. 95-5783
VANCE EVANS, a/k/a Nancy Evans,
a/k/a Georgia Johnson,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                No. 95-5784
WAYNE BULLARD, a/k/a Michael
Harrod, a/k/a Jeffrey L. Cosby,
a/k/a Ivan Jasper,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

KEVIN MICHAEL WELLS, a/k/a
                                                No. 95-5820
Charles Rainey, a/k/a Bernard
Taylor, a/k/a Bernard Tyler, a/k/a
Christopher Westbrooks, a/k/a
Zermee Pryor, a/k/a McCullen Pitts,
Defendant-Appellant.

Appeals from the United States District Court
for the District of Maryland, at Baltimore.
Alexander Williams, Jr., District Judge.
(CR-95-46-AW)
Argued: September 24, 1996

Decided: November 27, 1996

Before WILKINSON, Chief Judge, and WILKINS and
WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed in part, vacated in part, and remanded for resentencing by
unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Clarke Francis Ahlers, Columbia, Maryland, for Appel-
lant Evans; James Dennis Murphy, Jr., Annapolis, Maryland, for
Appellant Bullard; Timothy Joseph Sullivan, SULLIVAN & SULLI-
VAN, College Park, Maryland, for Appellant Wells. Maury S. Epner,
Assistant United States Attorney, Greenbelt, Maryland, for Appellee.
ON BRIEF: Lynne A. Battaglia, United States Attorney, Sandra Wil-
kinson, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Vance Evans, Wayne Bullard, and Kevin Michael Wells were con-
victed by a jury of conspiring to commit bank fraud, see 18 U.S.C.A.
§ 371 (West 1966 & Supp. 1996); Bullard and Wells were also con-
victed of bank fraud, see 18 U.S.C.A. § 1344 (West Supp. 1996); 18

                    2
U.S.C.A. § 2 (West 1969). Evans and Bullard appeal their convic-
tions. Evans claims that the Government's conduct at trial denied him
effective assistance of counsel because prosecutors improperly
referred to "other crimes" evidence during closing argument, and
"personally attacked" defense counsel during rebuttal. After careful
review of the record, we conclude that this contention is without merit
and does not warrant discussion. See United States v. Adam, 70 F.3d
776, 780-81 (4th Cir. 1995) (holding that prosecutor's remarks were
not sufficient to deprive Appellant of a fair trial) (citing United States
v. Harrison, 716 F.2d 1050, 1052 (4th Cir. 1983), cert. denied,
Wissler v. United States, 466 U.S. 972 (1984)); Lindgren v. Lane, 925
F.2d 198, 204-05 (7th Cir.) (same), cert. denied , 502 U.S. 831 (1991);
United States v. Livingston, 816 F.2d 184, 195-96 (5th Cir. 1987)
(same). Bullard claims that the district court erred in failing to sup-
press physical evidence and oral and written statements made by him.
Because Bullard's suppression arguments were rejected in United
States v. Bullard, No. 95-5785, Slip Op. (4th Cir. Nov. 27, 1996), we
will not consider them here.

In addition, Evans, Bullard, and Wells appeal their sentences, argu-
ing that the district court erroneously computed the fraud losses attrib-
utable to them, thereby improperly increasing their offense levels
under the Sentencing Guidelines. See United States Sentencing Com-
mission, Guidelines Manual, §§ 1B1.3 (Relevant Conduct), 2F1.1
(Fraud and Deceit) (Nov. 1995). Wells also argues that the district
court erroneously increased his base offense level two points for
obstruction of justice. See U.S.S.G. § 3C1.1. We affirm Evans' and
Bullard's convictions and remand to the district court for resentencing
of each Appellant.

I.

Evans, Bullard, and Wells, along with several others, conspired to
defraud banks and merchants in the Washington, D.C. area. They
acquired identification documents in alias names, 1 opened fraudulent
_________________________________________________________________
1 Evans, a transvestite, used the aliases "Nancy Nelson" and "Georgia
Johnson"; Bullard used the aliases "Michael Harrod," "Jeffrey Cosby,"
and "Ivan Jasper"; and Wells used the aliases"Bernard Taylor," "Robert
Chalmers," and "Charles Rainey."

                     3
checking accounts in the alias names, "reordered" checks under the
alias names for legitimate bank accounts held by innocent persons,
and wrote fraudulent checks to local merchants and banks. To get
cash, Appellants artificially inflated the balance of alias and legiti-
mate accounts by stealing checks written from one uninvolved party
to another and depositing these "booster" checks into the accounts.
Then Appellants cashed checks from the accounts or used automated
teller machine (ATM) cards to withdraw the fraudulently "boosted"
sums in cash before the fraud could be discovered.

Agents of the United States Secret Service executed searches of
Wells' and Bullard's apartments pursuant to warrants authorizing
searches for evidence relating to federal bank fraud offenses. Law
enforcement officers investigating the case also stopped and, after
obtaining consent, searched an automobile in which Evans was a pas-
senger. During these searches, agents found and seized fraudulent
photograph-bearing identification documents, stolen checks, checks in
alias names, and retail merchant receipts demonstrating purchases in
alias names with fraudulent checks. During the search of Wells'
apartment, agents found and seized three computers; agents had
observed Wells take one of these computers a week earlier from the
residence of Raheim Knox, a coconspirator. The computers seized
from Wells' apartment contained information relating to certain of his
own known aliases, and also to aliases employed by several of his
coconspirators.

The evidence at trial, viewed in the light most favorable to the
Government, see Glasser v. United States, 315 U.S. 60, 80 (1942),
revealed that Evans, Bullard, and Wells either knew each other
directly (as in the case of Evans and Wells), or knew other persons
in common. For example, after their arrests, Evans, Bullard, and
Wells each gave inculpatory statements in which they identified Knox
as the source of certain of their fraudulent documents. The jury
returned guilty verdicts on all counts, convicting all three Appellants
of conspiring to commit bank fraud and convicting Bullard and Wells
of bank fraud.

Following the return of guilty verdicts, a presentence report (PSR)
was prepared for each Appellant. The PSR assigned each Appellant
a base offense level of six for their fraud convictions. See U.S.S.G.

                    4
§ 2F1.1(a). Appellants' offense levels then were increased according
to the amount of loss suffered as a result of their fraud. See U.S.S.G.
§ 2F1.1(b)(1). Evans' PSR attributed to him fraud loss of $182,749,
increasing his offense level seven points, see U.S.S.G. § 2F1.1(b)
(1)(H) (fraud involving loss of $120,000 to $200,000); Bullard's PSR
attributed to him fraud loss of $302,549, increasing his offense level
eight points, see U.S.S.G. § 2F1.1(b)(1)(I) (fraud involving loss of
$200,000 to $350,000); and Wells' PSR attributed to him fraud loss
of $1,877,615, increasing his offense level 12 points, see U.S.S.G.
§ 2F1.1(b)(1)(M) (fraud involving loss of $1,500,000 to $2,500,000).

Evans, Bullard, and Wells objected to the amount of fraud loss
attributed to them in their PSRs, each contending that he was respon-
sible for substantially less fraud loss. The Government also objected,
challenging the amount of loss attributed to Bullard and Wells. The
Government claimed that additional fraud loss should be attributed to
Bullard and indicated that it would seek at sentencing to increase his
offense level nine points under U.S.S.G. § 2F1.1(b)(1)(J) (fraud
involving loss of $350,000 to $500,000), instead of the PSR's recom-
mended increase of eight points under U.S.S.G. § 2F1.1(b)(1)(I). The
Government also admitted that the probation officer's attribution to
Wells of $1,877,615 of loss was excessive and indicated that it would
seek to increase his offense level only nine points under U.S.S.G.
§ 2F1.1(b)(1)(J) (fraud involving loss of $350,000 to $500,000),
instead of the recommended 12-point increase under U.S.S.G.
§ 2F1.1(b)(1)(M).

At sentencing, the district court adopted the loss calculations
offered by the Government. The court determined that fraud loss of
$189,950 should be attributed to Evans, resulting in a total offense
level of 13.2 See U.S.S.G. § 2F1.1(b)(1)(H). An offense level of 13,
combined with a criminal history category of IV, gave Evans a guide-
line range of 24-30 months. The district court sentenced him to 30
months imprisonment.
_________________________________________________________________
2 The district court also added two points to Evans' offense level for
"more than minimal planning" under U.S.S.G.§ 2F1.1(b)(2)(A), but then
subtracted two points because he was a "minor participant" under
U.S.S.G. § 3B1.2(b), leaving a total offense level of 13.

                    5
Next, the district court determined that fraud loss of $403,577
should be attributed to Bullard, increasing his offense level to 15. See
U.S.S.G. § 2F1.1(b)(1)(J). The court added an additional two points
for "more than minimal planning" under U.S.S.G. § 2F1.1(b)(2)(A),
resulting in a total offense level of 17 for the fraud conviction. The
court then considered Bullard's conviction for possession of a firearm
by a felon,3 which carried a base offense level of 20. See U.S.S.G.
§ 2K2.1(a)(4)(A) (prior felony conviction for crime of violence).
Combining the fraud and the firearm offense levels under U.S.S.G.
§ 3D1.4 (Combined Offense Level), the district court computed a
total offense level of 22. A total offense level of 22, with a criminal
history category of IV, gave Bullard a guideline range of 63-78
months. The district court sentenced him to 63 months imprisonment.

Finally, the district court determined that fraud loss of $403,577
should be attributed to Wells, increasing his offense level to 15. See
U.S.S.G. § 2F1.1(b)(1)(J). The court added an additional two points
for "more than minimal planning" under U.S.S.G. § 2F1.1(b)(2)(A),
and an additional two points for obstructing justice under U.S.S.G.
§ 3C1.1, resulting in a total offense level of 19. The court then consid-
ered Wells' conviction for possession of a firearm by a felon,4 which
carried a base offense level of 14. See U.S.S.G. § 2K2.1(a)(6) (pro-
hibited person). Combining the fraud and the firearm offense levels
under U.S.S.G. § 3D1.4, the district court computed a total offense
level of 20. An offense level of 20, with a criminal history category
of IV, gave Wells a guideline range of 51-63 months. As with Bul-
lard, the district court sentenced Wells to 63 months imprisonment.

II.

We review the district court's application of the Sentencing Guide-
lines to the facts under a "due deference" standard, examining factual
determinations for clear error and legal conclusions de novo. See 18
U.S.C.A. § 3742(e) (West Supp. 1996); United States v. Daughtrey,
874 F.2d 213, 217-18 (4th Cir. 1989). Because the district court's
_________________________________________________________________
3 We affirmed Bullard's firearm conviction in United States v. Bullard,
No. 95-5785, Slip Op. (4th Cir. Nov. 27, 1996).
4 We affirmed Wells' firearm conviction in United States v. Wells, No.
95-5823, 1996 WL 614623 (4th Cir. October 25, 1996).

                    6
determination of the amount of loss attributable to each Appellant is
a factual one, we will vacate Appellants' sentences and remand for
resentencing if the determination was clearly erroneous. See United
States v. Castner, 50 F.3d 1267, 1274 (4th Cir. 1995) (citing United
States v. West, 2 F.3d 66, 71 (4th Cir. 1993)). In addition, we will
vacate Appellants' sentences and remand if the record is inadequate
and does not permit meaningful review. See United States v. Wilson,
980 F.2d 259, 260 (4th Cir. 1992) (remanding for resentencing "be-
cause the record is insufficient to permit a determination of whether
loss was correctly calculated"); see also Tice v. Botetourt County Sch.
Bd., 908 F.2d 1200, 1208 (4th Cir. 1990) (remand appropriate where
inadequacy of record will not permit meaningful review).

The Sentencing Guidelines provide a base offense level of six for
crimes involving fraud or deceit, see U.S.S.G. § 2F1.1, and then set
forth a schedule for incrementally increasing the offense level accord-
ing to the amount of loss suffered as a result of the fraud, see
U.S.S.G. § 2F1.1(b)(1)(A)-(S). In order to calculate the amount of
loss under § 2F1.1(b)(1) correctly, district courts must first apply the
principles of relevant conduct. Cf. United States v. Irvin, 2 F.3d 72,
78 (4th Cir. 1993) (holding that district courts must apply relevant
conduct principles in determining the quantity of narcotics properly
attributable to each coconspirator), cert. denied, 510 U.S. 1125
(1994); United States v. Gilliam, 987 F.2d 1009, 1012-13 (4th Cir.
1993) (stating that "in order to attribute to a defendant for sentencing
purposes the acts of others in jointly-undertaken criminal activity,
those acts must have been within the scope of the defendant's agree-
ment and must have been reasonably foreseeable to the defendant").

The relevant conduct provision of the Sentencing Guidelines,
§ 1B1.3, provides that specific offense characteristics, i.e., the loss
amount that should be attributed to a defendant under § 2F1.1, is to
be determined on the basis of the following:

          (1)(A) all acts and omissions committed, aided, abetted,
          counseled, commanded, induced, procured, or will-
          fully caused by the defendant; and

            (B) in the case of a jointly undertaken criminal activity
          . . . all reasonably foreseeable acts and omissions

                     7
          of others in furtherance of the jointly undertaken
          criminal activity,

          that occurred during the commission of the offense of con-
          viction, in preparation for that offense, or in the course of
          attempting to avoid detection or responsibility for that
          offense.

U.S.S.G. § 1B1.3(a)(1)(A)-(B). Thus, losses resulting from Appel-
lants' fraudulent activities may be characterized as either "directly
attributable" loss under U.S.S.G. § 1B1.3(a)(1)(A), or "reasonably
foreseeable" loss under U.S.S.G. § 1B1.3(a)(1)(B).

At sentencing, in order to ascertain the losses that could be attri-
buted to each Appellant, the district court heard testimony from David
Thomas, a Special Agent of the United States Secret Service, and
received summaries prepared by him which were offered by the Gov-
ernment as calculations of the loss attributable to each Appellant.5
The summaries listed the various bank accounts where fraudulent
activity had taken place, the amount of loss suffered by the particular
bank because of the fraud, the dates of fraudulent activity, and the
Government's explanation why the loss suffered should be attributed
to the specific Appellant. (J.A. at 470-76.) In addition, the district
court heard arguments from the parties about whether the losses suf-
fered by the various accounts should be attributed to each particular
Appellant. Ultimately, the district court adopted in full the loss calcu-
lations offered by the Government, finding that $189,950 in losses
should be attributed to Evans, and that $403,577 in losses should be
attributed to both Bullard and Wells. (J.A. at 457.) Accordingly, the
district court increased Evans' offense level for fraud by seven points,
and Bullard's and Wells' offense levels by nine points. (J.A. at 457-
69.)

Appellants make two arguments challenging the district court's
loss calculation. First, they argue that the district court erroneously
calculated the amount of fraud loss that could be directly attributed
to them under U.S.S.G. §§ 2F1.1(b)(1) and 1B1.3(a)(1)(A). Second,
_________________________________________________________________
5 At oral argument, the Government conceded that the summaries were
inaccurate in several respects.

                     8
they argue that the losses erroneously attributed to them by the district
court as "directly attributable" losses may not be attributed to them as
the reasonably foreseeable acts of others in furtherance of a jointly
undertaken criminal activity, see U.S.S.G.§§ 2F1.1(b)(1) and
1B1.3(a)(1)(B), because the district court failed to make specific fac-
tual findings respecting the scope of the jointly undertaken criminal
activity or the reasonable foreseeability to the individual Appellants
of the acts of coconspirators. We address Appellants' arguments in
turn.

A.

Appellants argue that the district court erred in adopting the Gov-
ernment's calculation of losses "directly attributable" to Appellants
because the Government's direct loss calculation was flawed. In esti-
mating the amount of "directly attributable" loss, the Government
included losses on bank accounts where an alias was used by a partic-
ular Appellant. For example, losses on an account in the name of Zer-
mee Pryor were attributed to Wells because a fraudulent payee on the
account was Charles Rainey, an admitted alias of Wells. (J.A. at 255.)

In addition, the Government also added losses on bank accounts
that were related to a particular Appellant by physical evidence found
in searches of Appellants' residences and persons. For example,
losses suffered by two legitimate accounts in the names of Staci Par-
reco and C. & J. Duplaa were attributed to Wells and Bullard, because
the accounts were fraudulently "boosted" by checks from the Leonard
Wood account, and documents regarding Leonard Wood were found
in searches of Wells' and Bullard's residences. (J.A. at 255-56, 470-
72.) Similarly, losses suffered by the Mark Balksdale Standard Fed-
eral account, two Pamela Terry accounts, two David Gilford accounts,
and two Charles Rainey accounts were attributed to Bullard because
each of those accounts were "boosted" by checks from the Donna
Anderson account, which itself was "boosted" from checks from the
William Brown account, and physical evidence regarding William
Brown was found in the search of Bullard's residence. (J.A. at 274-
75.)

We agree in part with Appellants, and conclude that the record on
appeal does not support the district court's calculation of "directly

                     9
attributable" fraud loss. First, in estimating the amount of "directly
attributable" loss, the Government correctly included losses on bank
accounts where the record revealed that an alias was used by a partic-
ular Appellant as a drawer, payee, or maker on the account. Losses
resulting from "acts or omissions" of the Appellant (or his aliases) are
"directly attributable" losses. See U.S.S.G. § 1B1.3(a)(1)(A).

However, in calculating "directly attributable" losses, the Govern-
ment erroneously included losses on bank accounts that were related
to a particular Appellant solely by physical evidence found in
searches of Appellants' residences and persons. Based on the record
before us, the various items of physical evidence linking Appellants
to the fraud loss -- such as the retail merchant receipts found in Bul-
lard's and Wells' residences -- standing alone create a connection to
each individual Appellant that is too tenuous to establish "directly
attributable" fraud loss. Including these losses in its calculation of "di-
rectly attributable" losses was improper because the record on appeal
does not reflect that the losses on these accounts resulted directly
from Appellants' fraudulent acts. See United States v. Evbuomwan,
992 F.2d 70, 72 (5th Cir. 1993) (district court's attribution to defen-
dant of $90,471 in losses was erroneous because only $1,500 in losses
were directly caused by defendant's fraudulent use of a credit card);
United States v. Balogun, 989 F.2d 20, 22 (1st Cir. 1993) (noting that
defendant was "directly involved" in ten of 124 fraudulent claims and
remanding for determination of whether remaining 114 fraudulent
claims could be attributed to him as "reasonably foreseeable" loss);
cf. United States v. Sepulveda, 15 F.3d 1161, 1197 (1st Cir. 1993)
(stating in drug conspiracy case that defendant is directly responsible
only "for drugs he personally handled or anticipated handling"), cert.
denied, 114 S. Ct. 2714 (1994).

Accordingly, we remand to provide the district court the opportu-
nity to sufficiently explain whether losses attributed to Appellants are
"directly attributable" or "reasonably foreseeable" losses. In doing so,
we note that the Government did not argue, and the record on appeal
does not establish, that losses should be directly attributed to Appel-
lants as acts or omissions "aided, abetted, counseled, commanded,
induced, or willfully caused by the defendant." See U.S.S.G.
§ 1B1.3(a)(1)(A). We express no opinion as to whether on remand the
Government can establish "directly attributable" loss under such an

                     10
"aiding and abetting" theory. To give guidance to the district court,
we review the losses attributed to each Appellant.

1. Evans

At sentencing, the Government endeavored to prove that losses
totalling $189,950 suffered by 11 bank accounts should be directly
attributed to Evans. (J.A. at 476.) On appeal, the Government argues
that the "entire loss calculation proven by the[G]overnment as to
Evans was based on a direct, rather than `reasonably foreseeable', loss
analysis." (Appellee's Br. at 9.) Evans concedes that $18,000 in loss
should be directly attributed to him (Appellants' Br. at 22), but con-
tends that the Government's calculation of "directly attributable" loss,
which was adopted by the district court (J.A. at 461), is clearly erro-
neous.

We agree that the losses suffered by five of the 11 accounts should
be directly attributed to Evans because the record establishes that
Evans (employing an alias) acted as either a drawer, payee, or maker
of checks written from the account. (J.A. at 278 (Georgia Johnson
account), 278-79 (Hayes/Nelson and Webb Hayes accounts), 279
(Steven Guttenberg and Silver Spring Rehabilitation Center
accounts).) With respect to these five accounts, which suffered losses
totalling $38,039, the district court correctly determined that the
losses should be directly attributed to Evans.

The Government also included as "directly attributable fraud loss"
(J.A. at 476), losses totalling $151,911 suffered by six accounts. The
Government included losses totalling $87,455 suffered by the Eric
Jackson and Boycee Poore accounts in its estimate of losses directly
attributable to Evans (J.A. at 476), because the accounts had some of
the same payees as the Steven Guttenberg account (J.A. at 279-80,
312-14), an account the losses of which were correctly directly attri-
buted to Evans.6 (J.A. at 279.) The record on appeal, however, does
not support the Government's contention that the losses on these six
accounts should be directly attributed to Evans. Nowhere does the
_________________________________________________________________
6 Losses suffered by the Steven Guttenberg account were directly
attributable to Evans because "Georgia Johnson," an alias of Evans, was
a payee of the Guttenberg account. (J.A. at 279.)

                    11
record indicate that Evans (or one of his aliases) was a drawer, payee,
or maker, or that he aided or abetted the fraud, on either the Eric Jack-
son or Boycee Poore accounts.

While evidence of common payees might support a finding that
defrauding the accounts was within the scope of an agreement to
undertake criminal activity by Evans and his coconspirators or that
the fraudulent activity of other coconspirators was reasonably foresee-
able to Evans, see U.S.S.G. § 1B1.3(a)(1)(B), such evidence does not
support a finding that the losses should be directly attributed to Evans.
Based on the record before us, we cannot conclude that the district
court properly directly attributed fraud losses from these two accounts
to Evans; we therefore remand to the district court for further pro-
ceedings respecting these accounts.

With respect to the remaining four accounts, namely, the Brian
Tankersley, Marquitta Coleman, William Ecker, and Alliance for
Aging Research accounts, the record before us is not sufficiently clear
(J.A. at 279-82, 317-19), to assess meaningfully the propriety of attri-
buting the losses on these accounts to Evans under either a "directly
attributable" or a "reasonably foreseeable" theory. Consequently, we
remand consideration of these accounts to the district court as well.
See Wilson, 980 F.2d at 260, 262; see also Tice, 908 F.2d at 1208.

2. Bullard

The Government estimated that Bullard's fraudulent activities
relating to 27 bank accounts resulted in a "directly attributable" loss
of $308,685. (J.A. at 473-74.) The Government also estimated that
"reasonably foreseeable" losses attributable to Bullard totalled
$94,892. (J.A. at 474-75.) Like Evans, Bullard concedes that some
loss, in his case $22,000, should be directly attributed to him (Appel-
lants' Br. at 47), but contends that the Government's calculation of
"directly attributable" fraud loss and "reasonably foreseeable" fraud
loss, both of which were adopted by the district court (J.A. at 462-65),
is clearly erroneous.

We agree with the district court that losses suffered by six of the
27 accounts should be directly attributed to Bullard because Bullard
(employing an alias) acted as either a drawer, payee, or maker of

                     12
checks written from the account. (J.A. at 256 (Staci Parreco and C.
& J. Duplaa accounts), 273 (Glenn Eckanger and Sean McCoart
accounts), 274 (Myrtle Jackson and Charles Longworth accounts).)
With respect to these six accounts, which suffered losses totalling
$75,746, the district court was correct in directly attributing the fraud
loss to Bullard.

The record on appeal, however, does not support the Government's
contention that 14 of the remaining 21 accounts can be directly attri-
buted to Bullard. Each of the 14 accounts was connected by the Gov-
ernment to Bullard entirely through evidence found in the search of
his residence.7 The record on appeal does not indicate that Bullard (or
one of his aliases) was a drawer, payee, or maker on any of the 14
accounts, nor does it establish that he aided or abetted the fraud
_________________________________________________________________
7 The Eric Jackson account, which suffered a loss of $59,000, was
directly attributed to Bullard because documents bearing the name
Michael Eric Jackson were found in the search of his residence. (J.A. at
274-75.) Similarly, the Leonard Wood account, which suffered a loss of
$500, was directly attributed to Bullard because documents bearing the
name Leonard Wood were found during the search. (J.A. at 273.) The
James Earl and Raymond Green accounts, which suffered losses totalling
$10,365, were directly attributed to Bullard because they were "boosted"
by checks written from the Leonard Wood account. (J.A. at 275.) The
Robert Chalmers account, which suffered losses totalling $5,475, was
directly attributed to Bullard because that account was "boosted" by
checks written from the Bernard Taylor account, and documents bearing
the name Bernard Taylor (an alias of Appellant Wells) were found at
Bullard's residence. (J.A. at 275.) The Donna Anderson NationsBank
and Mark Balksdale Riggs Bank accounts, which suffered losses totalling
$15,130, were directly attributed to Bullard because those accounts were
"boosted" by checks written from the William Brown account, and docu-
ments bearing the name William Brown were found during the search of
Bullard's house. (J.A. at 274.) The Mark Balksdale Standard Federal
account, two Pamela Terry bank accounts, two David Gilford bank
accounts, and two Charles Rainey bank accounts, which suffered losses
totalling $55,696, were directly attributed to Bullard because each of
those accounts was fraudulently "boosted" by checks written from the
Donna Anderson account, which itself was "boosted" by checks written
from the William Brown account, and documents bearing the name Wil-
liam Brown were found during the search of Bullard's residence. (J.A.
at 274-75.)

                     13
affecting these accounts. See U.S.S.G. § 1B1.3(a)(1)(A). Adding the
$181,665 in losses on these accounts to the losses directly attributable
to Bullard was therefore improper. Based on the record before us, we
cannot conclude that the district court correctly attributed fraud losses
from these accounts directly to Bullard. Accordingly, we remand for
consideration of these accounts.

With respect to the remaining seven accounts, namely, the Purnell
Walker, Ruth Paul, William Ecker, Silver Spring Rehabilitation Cen-
ter, Steven Guttenberg, Alliance for Aging Research, and Holzbier-
lein accounts, the record is so unclear and the findings of the district
court so nonspecific (J.A. at 274-77), that we are unable to assess
whether the losses on these accounts should be attributed to Bullard.
Accordingly, we remand consideration of these accounts to the dis-
trict court. See Wilson, 980 F.2d at 260, 262; see also Tice, 908 F.2d
at 1208.

On remand, a minimum of $75,746 of loss must be attributed to
Bullard. Such a minimal loss calculation, however, would decrease
Bullard's total offense level only from 22 to 21, and his guideline
range from 63-78 to 57-71 months imprisonment.8 In some instances,
because the sentence of 63 months imprisonment imposed on Bullard
falls within both guideline ranges, we would declare the district
court's erroneous loss calculation to be harmless error and decline to
remand. Remand is not necessary when "the reviewing court con-
_________________________________________________________________
8 At most, Bullard's total offense level will decrease one level (from 22
to 21), even though the fraud loss attributed to him may decrease sub-
stantially, because he was convicted of multiple offenses. Under the
Guidelines, when a defendant is convicted of more than one offense, the
combined offense level is determined by taking the highest offense level
and increasing that level by an amount specified in U.S.S.G. § 3D1.4
(Combined Offense Level). Here, Bullard was convicted of bank fraud
and of unlawfully possessing a firearm. The offense level for Bullard's
firearm conviction is 20, see U.S.S.G. § 2K2.1(a)(4)(A) (prior felony
conviction for a crime of violence); the offense level for Bullard's fraud
convictions is 14-17, depending on the amount of fraud attributed to him
on remand, see U.S.S.G. § 2F1.1. Thus, Bullard's offense level will
begin at 20, and will increase either one or two points (to 21 or 22),
depending on the amount of loss attributed to him on remand. See
U.S.S.G. § 3D1.4.

                     14
cludes, on the record as a whole, that the error was harmless, i.e., that
the error did not affect the district court's selection of the sentence
imposed." See Williams v. United States, 503 U.S. 193, 203 (1992)
(citations omitted).

In Kelly v. United States, 29 F.3d 1107 (7th Cir. 1994), the district
court applied an incorrect sentencing range, but came up with a sen-
tence that nevertheless fell inside the correct range. The Government
argued that the district court's error was harmless because the sen-
tence fell within both ranges. The court rejected this argument, stating
that

           absent an express statement that the [district] court would
           impose the same sentence even if a different range were
           applicable, it is difficult to imagine a case in which an
           appeals court could declare with the requisite degree of con-
           fidence that the application of an incorrect range would
           amount to a harmless error . . . .

Id. at 1111; see also United States v. Mount, 966 F.2d 262, 265 (7th
Cir. 1992) ("An appellate court may be confident that the choice of
range did not affect the sentence when the district judge says so.").

Here, the "record as a whole" suggests that Bullard was sentenced
at the bottom of the guideline range because the district court found
Wells and Bullard to be equally culpable. (J.A. at 465, 467
("[B]ecause I don't see any distinction between [Mr. Wells] and Mr.
Bullard, [Mr. Wells] will be given the same sentence as Mr. Bullard
was given.").) On remand, Wells' guideline range, and his corre-
sponding sentence, may be lowered. See post at 15-17. As a result, we
remand to allow the district court to determine both the proper guide-
line range for sentencing Bullard, and where within that guideline
range Bullard's sentence should fall. United States v. Surasky, 976
F.2d 242, 247 (5th Cir. 1992) (remanding and stating that "[f]rom the
record before us, it is not unreasonable to conclude that . . . the district
court might well choose to give [the defendant] a lesser sentence.").

3. Wells

At sentencing, the Government estimated that Wells' fraudulent
activities relating to 31 bank accounts resulted in"directly attribut-

                     15
able" loss of $359,377 (J.A. at 470-71), and"reasonably foreseeable"
loss of $44,200 (J.A. at 472). Like Evans and Bullard, Wells concedes
that some loss, $57,192, should be directly attributed to him, but con-
tends that the Government's calculation of "directly attributable"
fraud loss and "reasonably foreseeable" fraud loss, both of which
were adopted by the district court (J.A. at 465-66), is clearly errone-
ous.

We agree that losses suffered by five of the 31 accounts should be
directly attributed to Wells because Wells (employing an alias) acted
as either a drawer, payee, or maker of checks written from the
account. (J.A. at 255 (Zermee Pryor account), 260-61 (Christopher
Westbrooks and Robert Chalmers accounts), 262 (two Charles Rainey
accounts).) With respect to these five accounts, totalling $59,792, the
district court correctly attributed the fraud loss directly to Wells.

The record on appeal, however, does not support the Government's
contention that 18 of the remaining 26 accounts can be directly attri-
buted to Bullard. Each of the 18 accounts was connected to Bullard
by the Government through evidence found in the search of his
residence.9 The record on appeal does not indicate that Wells (or one
_________________________________________________________________
9 The Leonard Wood account, which suffered a loss of $500, was
directly attributed to Wells because documents bearing the name Leon-
ard Wood were found in the search of Wells' residence. (J.A. at 255.)
The Staci Parreco, C. & J. Duplaa, James Earl, and Raymond Green
accounts, which suffered losses totalling $25,965, were directly attri-
buted to Wells because those accounts were "boosted" by checks written
from the Leonard Wood account. (J.A. at 255, 261-62.) The McCullen
Pitts account, which suffered $3,907 in losses, was directly attributed to
Wells because that account was "boosted" by an account "with the name
of Cameron [who was] a payee on the Zermee Pryor account as well as
Charles Rainey." (J.A. at 256.) Two Mark Balksdale accounts, two
Pamela Terry accounts, and the Donna Anderson account, which suf-
fered losses totalling $39,317, were directly attributed to Wells because
each account was fraudulently "boosted" by checks written from the Dirk
Magruder account, and documents bearing the name Dirk Magruder (an
alias of coconspirator Darrell Brown) were found in the search of Wells'
residence. (J.A. at 257-59.) The Myrtle Jackson and Charles Longworth
accounts, which suffered losses totalling $15,946, were directly attri-
buted to Wells because both accounts were made payable to Ivan Jasper,

                    16
of his aliases) was a drawer, payee, or maker on any of the accounts,
nor does it establish that he aided or abetted the fraud affecting these
accounts. See U.S.S.G. § 1B1.3(a)(1)(A). As a result, adding the
$153,812 loss on these 18 accounts to the losses correctly determined
to be directly attributable to Wells was improper. Accordingly, we
remand to the district court for consideration of these accounts.

With respect to the remaining eight accounts, namely, the Purnell
Walker, Ruth Paul, Silver Spring Rehabilitation Center, Steven Gut-
tenberg, Alliance for Aging Research, Eric Jackson, William Ecker,
and Holzbierlein accounts, the record before us is not sufficiently
clear (J.A. at 260, 63-66), to permit us to assess meaningfully whether
the losses on these accounts should be attributed to Wells under either
a "directly attributable" or "reasonably foreseeable" theory. Accord-
ingly, we remand consideration of these accounts to the district court.
See Wilson, 980 F.2d at 260, 262; see also Tice, 908 F.2d at 1208.

B.

The Government argues that even if the losses attributed to Appel-
lants were not all "directly attributable" losses, they were nevertheless
"reasonably foreseeable" to Appellants and therefore were properly
attributed to them. (Appellee's Br. at 7-9.) In complex conspiracies,
the Government argues, "reasonably foreseeable" loss analysis is
"perfectly appropriate." (Appellee's Br. at 8.) With respect to Appel-
lant Evans, for example, the Government argues that
_________________________________________________________________
and documents bearing the name Ivan Jasper (an alias of Appellant Bul-
lard) were found in the search of Wells' residence. (J.A. at 259.) The
Boycee Poore account, which suffered $28,475 in losses, was directly
attributed to Wells because documents bearing the name Boycee Poore
were found in the search of his residence. (J.A. at 263.) Similarly, two
David Gilford accounts, which suffered losses totalling $13,752, were
directly attributed to Wells because documents bearing the name David
Gilford were found in Wells' residence. (J.A. at 262.) The Jimmy Kissee
account, which lost $689, was directly attributed to Wells because the
account was made payable to David Gilford. (J.A. at 265.) Finally, the
Brian Tankersley account, which lost $25,261, was directly attributed to
Wells because it was payable to Dennis Walls, and documents bearing
the name Dennis Walls were found in Wells' residence. (J.A. at 264.)

                    17
          it was entirely appropriate under the related [sic] conduct
          guideline for the trial judge to attribute [to] Evans not just
          fraud loss directly attributable to his own conduct in his
          alias names, but to the conduct of his coconspirators in con-
          nection with the same accounts.

(Appellee's Br. at 10.)

We agree that here, in the context of a "jointly undertaken criminal
activity," see U.S.S.G. § 1B1.3(a)(1)(B), "reasonably foreseeable"
losses may be attributed to Appellants under principles of relevant
conduct. Cf. Irvin, 2 F.3d at 78; Gilliam, 987 F.2d at 1012-13. How-
ever, the district court -- because it found that all losses should be
directly attributed to Appellants -- never discussed whether the losses
should be attributed to Appellants as the consequence of reasonably
foreseeable acts of coconspirators.10 The court simply stated:

           I just do not believe that it is necessary to restrict the fraud
           amount solely to those who either made it or withdraw [sic]
_________________________________________________________________
10 The entire amount of fraud loss may not be attributed to each Appel-
lant simply because each Appellant was convicted of conspiracy to com-
mit bank fraud. The conspiracy and the jointly undertaken criminal
activity are not necessarily coextensive. The Application Note to § 1B1.3
provides that

          the scope of the criminal activity jointly undertaken by the
          defendant . . . is not necessarily the same for every participant.
          In order to determine the defendant's accountability for the con-
          duct of others under subsection (a)(1)(B), the court must first
          determine the scope of the criminal activity the particular defen-
          dant agreed to jointly undertake (i.e., the scope of the specific
          conduct and objectives embraced by the defendant's agreement).

U.S.S.G. § 1B1.3, comment. (n.2). See also United States v. Irvin, 2 F.3d
72, 77 (4th Cir. 1993) (stating that "[u]nder the guidelines, a coconspira-
tor is held accountable for the quantity of drugs reasonably foreseeable
to him within the scope of his unlawful agreement," not for the quantity
of drugs attributed to the conspiracy as a whole); United States v.
Gilliam, 987 F.2d 1009, 1012-13 (4th Cir. 1993) (same); William W.
Wilkins, Jr. & John R. Steer, Relevant Conduct: Cornerstone of the Fed-
eral Sentencing Guidelines, 41 S.C. L. Rev. 495, 510-12 (1990) (same).

                     18
          it or paid it or wrote it or ordered checks or what have you.
          This scheme required far more. It involved . . . a number of
          different acts and [though] each of the particular defendants
          did not necessarily make or draw or steal or order or pay or
          use[ ] alias[es] in every single check, clearly in a number of
          them, they did.

(J.A. at 458.)

Whether this statement from the district court constitutes a finding
that the acts of other coconspirators were within the scope of Appel-
lants' agreements to jointly undertake criminal activities is arguable.
Cf. United States v. Jenkins, 4 F.3d 1338, 1347 (6th Cir. 1993) (noting
in drug conspiracy case that "the district court did not address, implic-
itly or explicitly, the scope of the criminal activity [the defendant]
agreed to jointly undertake," and that as a result, the court "lack[ed]
an adequate basis on which to differentiate between" the defendant
and other coconspirators), cert. denied, 114 S. Ct. 1547 (1994).

In any event, the district court failed even to consider whether the
fraudulent acts of coconspirators on bank accounts not directly
defrauded by Appellants were reasonably foreseeable to them. We
recognize that in most circumstances general findings regarding rea-
sonable foreseeability are adequate, see United States v. Catalfo, 64
F.3d 1070, 1082 (7th Cir. 1995), cert. denied , 116 S. Ct. 1683 (1996),
and that under § 2F1.1(b), "the loss need not be determined with pre-
cision. The court need only make a reasonable estimate of the loss,
given the available information," U.S.S.G. § 2F1.1, comment. (n.8).
However, losses not directly attributable to Appellants may not be
attributed to them via principles of relevant conduct in the absence of
a finding of reasonable foreseeability. See U.S.S.G. § 1B1.3(a)(1)(B);
Evbuomwan, 992 F.2d at 72-73; United States v. Fuentes, 991 F.2d
700, 701 (11th Cir. 1993); Balogun, 989 F.2d at 22; cf. Irvin, 2 F.3d
at 78 (narcotics); Gilliam, 987 F.2d at 1012-13 (same).

Here, the district court failed to determine whether the amount of
fraud loss on the accounts was reasonably foreseeable to Evans, Bul-
lard, and Wells and within the scope of their agreements prior to
determining their offense levels under § 2F1.1. Accordingly, we
vacate Appellants' sentences and remand for resentencing.

                    19
III.

Wells raises an additional issue pertaining to application of the sen-
tencing guidelines. He maintains that the district court erroneously
increased his base offense level two points for obstructing justice, see
U.S.S.G. § 3C1.1, for removing a computer containing evidence of
bank fraud from the residence of a coconspirator and concealing the
computer in his residence. Our review of the record indicates that this
contention is without merit. See U.S.S.G.§ 3C1.1, comment. (n.3(d))
(enhancement applies where defendant conceals or attempts to con-
ceal evidence material to an official investigation or judicial proceed-
ing); United States v. Hicks, 948 F.2d 877, 884-85 (4th Cir. 1991)
(concealing evidence constitutes obstruction of justice).

IV.

Accordingly, we affirm the conviction of Evans, vacate the sen-
tences of all Appellants, and remand to the district court for resen-
tencing consistent with this opinion.

AFFIRMED IN PART, VACATED IN PART, AND REMANDED
FOR RESENTENCING

                     20